Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Sponheimer, Reg. No. 64,462; on January 5, 2021.
The application has been amended as follows: 
In claim 1, line 24, between “structure” and “at”, --being--  was inserted.

In line 25, “formed along” was deleted, and in its place, --being a portion of--  was inserted.

	In claim 13, line 36, between “wherein” and “the”, --each of--  was inserted.

In line 37, “extend along”  was deleted, and in its place, --forms a portion of--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a 
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a medical implant assembly comprising, inter alia: a bone anchor head including a first upright arm and a second upright arm, the first upright arm having a first interior surface, the second upright arm having a second interior surface; a channel formed between the first upright arm and the second upright arm, the channel configured to receive a rod; a discontinuous helically wound thread extending along at least a portion of the first interior surface and the second interior surface; a closure having a longitudinal axis and comprising a closed body having a top body surface opposite a bottom body surface, a central through-opening formed around the longitudinal axis and extending between the top body surface and the bottom body surface, a cylindrical outer body surface with a helically wound thread extending radially therefrom and configured to limit the first and second upright arms from splaying, at least three spaced-apart tool mating structures formed in the closed body and equally angularly spaced apart from each other an equal radial distance with respect to the longitudinal axis of the closure, at least a portion of each tool mating structure configured as at least partial bore hole apertures, the central through-opening having an inwardly-facing 5Attorney Docket No. JAC023-644279U.S. 16/789,266surface at least a portion of which is cylindrical in shape, the tool mating structures each having inwardly-facing surfaces that are concave in shape with a radius of curvature equal to each other extending from and around the longitudinal axis of the closure; the helically wound thread extending about the cylindrical outer body surface, 
For comparison to the present invention, Farris et al. (U.S. Pat. No. 6,485,491) disclose a medical implant assembly comprising, inter alia: a bone anchor head including a first upright arm and a second upright arm, the first upright arm having a first interior surface, the second upright arm having a second interior surface; a channel formed between the first upright arm and the second upright arm, the channel configured to receive a rod; a discontinuous helically wound thread extending along at least a portion of the first interior surface and the second interior surface; a closure comprising a closed body having a planar top body surface opposite a bottom body surface and a distance therebetween defining a thickness, an outer body surface at least a portion of which having a helically wound thread extending radially therefrom and configured to limit the upright arms from splaying, the outer body surface helically wound thread extending about at least the portion of the outer body surface, the helically wound thread configured to threadedly mate with the discontinuous helically wound thread during rotational advancement of the closure within the channel to thereby close the channel and capture a rod.  However, Farris et al. do not disclose, inter alia, that the closure includes at least three spaced-apart tool mating structures formed in the closed body, the tool mating structures being equally angularly spaced 
Also, the provisional nonstatutory double patenting rejection set forth in the Office action of November 12, 2020 is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wisnewski et al. (U.S. Pat. No. 5,562,663) and Walder et al. (U.S. Pat. No. 7,611,518) teach medical implant assemblies.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771